Name: Decision No 1/1999 of the EC-Turkey Association Council of 5 January 1999 on the introduction of common outward processing arrangements for textiles and clothing
 Type: Decision
 Subject Matter: leather and textile industries;  tariff policy;  European construction;  Europe
 Date Published: 1999-02-09

 Avis juridique important|21999D0209(12)Decision No 1/1999 of the EC-Turkey Association Council of 5 January 1999 on the introduction of common outward processing arrangements for textiles and clothing Official Journal L 035 , 09/02/1999 P. 0045 - 0046DECISION No 1/1999 OF THE EC-TURKEY ASSOCIATION COUNCIL of 5 January 1999 on the introduction of common outward processing arrangements for textiles and clothing (1999/117/EC)THE EC-TURKEY ASSOCIATION COUNCIL,Having regard to the Agreement establishing an Association between the European Economic Community and Turkey (1),Having regard to Decision No 1/95 of the EC-Turkey Association Council of 22 December 1995 on implementing the final phase of the customs union (2),Whereas, pursuant to the eighth indent of Article 12(1) of Decision No 1/95, Turkey has applied provisions to introduce outward processing arrangements for textiles and clothing, hereinafter referred to as 'economic outward processing arrangements`; whereas such arrangements may apply on the Community side where goods in free circulation of Community origin are exported temporarily to a third country to be reimported into the Community in the form of compensating products and, on the Turkish side, where goods in free circulation of Turkish origin are exported temporarily to a third country to be reimported into Turkey in the form of compensating products;Whereas measures should be adopted to allow compensating products to be reimported into a part of the customs union other than that from which the goods were exported for processing in a third country under the economic outward processing arrangements, and to enable goods in free circulation originating in one part of the customs union which are to be processed in a third country to be placed under the economic outward processing arrangements in the other part of the customs union; whereas these measures must be based on the economic outward processing arrangements already applying in both parts of the customs union;Whereas an evaluation should be undertaken two years after this Decision enters into force to establish how the economic outward processing arrangements are working; whereas such arrangements will have to be adjusted if any cases of fraud or disruption of the textile market are detected;Whereas the measures in question should preferably anticipate any future needs regarding economic outward processing arrangements; whereas they should therefore be global in nature,HAS DECIDED AS FOLLOWS:Article 11. The purpose of this Decision is to adopt measures providing for economic outward processing operations which concern both parts of the customs union. The operations in question are those undertaken under economic outward processing arrangements based on the following legal instruments:- for the Community, Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (3), Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (4) and Council Regulation (EC) No 3036/94 of 8 December 1994 establishing economic outward processing arrangements applicable to certain textiles and clothing products reimported into the Community after working or processing in certain third countries (5),- for Turkey, Decree No 95/6815 of 30 April 1995 on surveillance and safeguard measures for imports of certain textile products, Decree No 95/6816 of 30 April 1995 on the surveillance and safeguard measures for imports of textile products originating in certain countries not covered by bilateral agreements, protocols and other arrangements, Decree No 96/8703 of 27 September 1996 on economic outward processing arrangements applicable to certain textiles and clothing products reimported into Turkey after processing in certain third countries.2. For the purposes of this Decision:- 'part of the customs union` means the European Community or Turkey as the case may be,- other terms are defined, mutatis mutandis, in the legal instruments referred to in paragraph 1.Article 21. Where, on the basis of the legal instruments referred to in Article 1(1) economic outward processing arrangements are applied in one part of the customs union, compensating products may be imported into the other part of the customs union in accordance with the terms of these arrangements.2. The goods for which economic outward processing arrangements are authorised in one part of the customs union on the basis of the legal instruments referred to in Article 1(1) shall originate in a part of the customs union, without prejudice to the derogations allowed pursuant to Regulation (EC) No 3036/94 and the corresponding Turkish legislative act.Article 3Every two years as from the entry into force of this Decision, the EC-Turkey Association Council shall, on the basis of a report by the EC-Turkish Customs Cooperation Committee set up by Decision No 2/69 of the EC-Turkey Association Council, undertake an evaluation of the economic outward processing arrangements established by this Decision and shall if necessary take measures to correct any problems.Article 4The EC-Turkish Customs Cooperation Committee shall lay down the appropriate measures to implement this Decision.Article 5This Decision shall enter into force on 1 January 1999.Done at Brussels, 5 January 1999.For the EC-Turkey Association CouncilThe PresidentJ. FISCHER(1) OJ 217, 29.12.1964, p. 3687/64.(2) OJ L 35, 13.2.1996, p. 1.(3) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Regulation (EC) No 1053/98 (OJ L 151, 21.5.1998, p. 10).(4) OJ L 67, 10.3.1994, p. 1. Regulation as last amended by Regulation (EC) No 1457/97 (OJ L 199, 26.7.1997, p. 6).(5) OJ L 322, 15.12.1994, p. 1.